NO. 07-02-0400-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                        MAY 27, 2003
                               ______________________________

                                         WILLIE LEE NOLAN,

                                                                   Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

                 FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                       NO. 4827; HON. KELLY G. MOORE, PRESIDING
                            _______________________________

                                    Memorandum Opinion
                              _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1

        Appellant Willie Lee Nolan appeals his conviction for indecency with a child and

argues, via one issue, that the trial court abused its discretion in determining that Elena Del

Toro (Del Toro) was the proper outcry witness. We overrule the point and affirm the

judgment of the trial court.




        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2003 ).
       As previously mentioned, the issue involves outcry testimony of the child whom

appellant victimized. Furthermore, the trial court was required to determine the identity of

the true outcry witness. The two possible candidates were the child’s mother (Pam Nolan)

or Del Toro. After hearing the matter, the trial court held Del Toro to be the only witness

who could inform the jury of the child’s hearsay comments. Then, Del Toro reiterated

those comments to the jury.

       Yet, the record discloses that the child herself appeared as a witness. And, while

testifying, she too described, among other things, the sexual acts committed by appellant,

which acts were the ones described by Del Toro. In other words, that imparted by Del Toro

under the auspices of an outcry witness was also related to the jury by the child herself.

Additionally, appellant did not object to the child’s testimony. So, what we have is the

same testimony coming from two different sources when no one objected to one of those

sources testifying.

       According to the Texas Court of Criminal Appeals, “‘inadmissible evidence can be

rendered harmless if other evidence at trial is admitted without objection and it proves the

same fact that the inadmissible evidence sought to prove.’” Mayes v. State, 816 S.W.2d

79, 88 (Tex. Crim. App. 1991), quoting Anderson v. State, 717 S.W.2d 622 (Tex. Crim.

App. 1986). That occurred here. Consequently, any error which the trial court may have

committed in designating Del Toro as the outcry witness was harmless.


       Accordingly, the judgment of the trial court is affirmed.


                                                 Brian Quinn
                                                   Justice
Do not publish.

                                             2